****************************************************************
 The ‘‘officially released’’ date that appears near the
beginning of this opinion is the date the opinion was
released as a slip opinion. The operative date for the
beginning of all time periods for filing postopinion
motions and petitions for certification is the ‘‘officially
released’’ date appearing in the opinion.
 This opinion is subject to revisions and editorial
changes, not of a substantive nature, and corrections
of a technical nature prior to publication in the
Connecticut Law Journal.
****************************************************************
                        IN RE MIRACLE C.*
                            (AC 44006)
                      Alvord, Cradle and Sullivan, Js.

                                  Syllabus

The respondent mother appealed from the judgment of the trial court termi-
   nating her parental rights with respect to her minor child. She claimed
   that the court erroneously concluded that the Department of Children
   and Families had made reasonable efforts at reunification pursuant to
   statute (§ 17a-112 (j) (1)) because, although the department’s plan was
   to engage her in dialectical behavioral therapy, it failed to inform her
   that she should have engaged in that therapy. The court also found,
   pursuant to § 17a-112 (j) (1), that the mother was unable or unwilling
   to benefit from reunification efforts. Held that because the respondent
   mother, who did not challenge on appeal the trial court’s finding that
   she was unable or unwilling to benefit from reunification efforts, chal-
   lenged only one of the two separate and independent bases for upholding
   the court’s determination that the requirements of § 17a-112 (j) (1) had
   been satisfied, there existed a separate and independent basis for uphold-
   ing the court’s determination, and, therefore, there was no practical relief
   that could be afforded to her; accordingly, the appeal was dismissed as
   moot.
        Argued October 6—officially released December 1, 2020**

                             Procedural History

   Petition by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor child, brought to the Superior
Court in the judicial district of New Haven, Juvenile
Matters, where the matter was tried to the court, Mar-
cus, J.; judgment terminating the respondents’ parental
rights, from which the respondent mother appealed to
this court. Appeal dismissed.
 David J. Reich, for the appellant (respondent
mother).
  Renée Bevacqua Bollier, assistant attorney general,
with whom, on the brief, were William Tong, attorney
general, and Benjamin Zivyon, Stephen G. Vitelli, and
Evan O’Roark, assistant attorneys general.
                          Opinion

   PER CURIAM. The respondent mother, Priscilla W.,
appeals from the judgment of the trial court terminating
her parental rights with respect to her minor child,
M.1 On appeal, she claims that the court erroneously
concluded that the Department of Children and Fami-
lies (department) had made reasonable efforts at reuni-
fication, pursuant to General Statutes § 17a-112 (j) (1).
The respondent does not claim that the court erred in
its additional conclusion that she was unable or unwill-
ing to benefit from reunification efforts. Because the
respondent challenges only one of the two bases for
the court’s determination that § 17a-112 (j) (1) had been
satisfied, we conclude that the respondent’s appeal is
moot.2
   The following facts, which were found by the trial
court, and procedural history are relevant to this appeal.
The child was born at Yale New Haven Hospital (hospi-
tal) in 2018. Shortly after the child was born, the hospital
made a referral to the department. The referral was
made on the basis of, inter alia, the respondent’s signifi-
cant mental health history, including past diagnoses
of adjustment disorder with disturbance of conduct,
bipolar disorder, depression, oppositional defiance dis-
order, post-traumatic stress disorder, and anxiety. At
the time of the child’s birth, the respondent had not been
engaged in any mental health treatment since 2013.
   The respondent also was involved in two domestic
violence incidents with the child’s father. See footnote
1 of this opinion. The first occurred in April, 2017, and
the second occurred on January 4, 2018, while the
respondent was pregnant with the child. Despite protec-
tive orders protecting the respondent from the child’s
father, the respondent planned, upon her discharge
from the hospital following the birth of the child, to
resume living with the child’s father.
   On February 5, 2018, the petitioner, the Commis-
sioner of Children and Families (commissioner), pursu-
ant to General Statutes § 17a-101g, placed a ninety-six
hour hold on the child. On February 9, 2018, the commis-
sioner filed a motion for an order of temporary custody,
which was granted ex parte that same day. Also on
February 9, 2018, the commissioner filed a neglect peti-
tion. The order of temporary custody was consolidated
with the neglect petition. After a hearing on February
23, 2018, the court sustained the order of temporary
custody and adjudicated the child neglected. On April
19, 2018, the court committed the child to the custody
of the commissioner. The commissioner filed a petition
for the termination of the parental rights of the respon-
dent on May 7, 2019.
   Beginning on October 28, 2019, the court, Marcus,
J., held a trial on the petition for termination of parental
rights. The court rendered judgment terminating the
respondent’s parental rights on January 6, 2020.3 The
court found in relevant part that (1) the department
had made reasonable efforts at reunification and (2)
the respondent was unable or unwilling to benefit from
those efforts at reunification.
   The court set forth detailed findings regarding the
services offered to the respondent and her level of
engagement with and failure to benefit from such ser-
vices. Specifically, the court found that despite
attending weekly, trauma focused therapy through Inte-
grated Wellness with Rachel Forbes, a therapist, from
April, 2018 to March, 2019, the respondent made ‘‘little
to no progress.’’ The respondent also refused to
increase her therapy sessions to twice weekly, as rec-
ommended by a psychological evaluation in Novem-
ber, 2018.4
   The court further found that the respondent exhibited
‘‘extremely dysregulated behavior,’’ including during
one incident on July 2, 2018. That day, the department’s
social worker had transported the respondent and the
child to a doctor’s appointment for the child. After the
appointment, the respondent and the social worker dis-
agreed about the order of drop-offs. The respondent
wanted to be dropped off first, began screaming that
she wanted to go home, removed the social worker’s
keys from the car’s ignition, and exited the car with
the child. The social worker called the police, while the
respondent engaged in a tantrum on the side of the
road before eventually handing the child to the social
worker. In another incident in March, 2019, the respon-
dent expressed threats during a therapy session with
Forbes and was admitted to the inpatient psychiatric
unit at Middlesex Hospital. She was discharged with a
recommendation for intensive outpatient treatment and
prescribed Seroquel for her diagnosis of bipolar
disorder.
   From March through June, 2019, the court found that
the respondent refused to attend either of two different
trauma based therapy programs, Yale Intensive Outpa-
tient Treatment Program (Yale program) and State
Street Counseling, offered by the department. Although
the respondent did complete the Yale program in July,
2019, employees of the Yale program reported to the
department that the respondent had failed to accept
responsibility for her actions and had no understanding
why the child remained in the care of the department.
Employees of the Yale program prescribed medication
to the respondent, but she did not refill the prescription.
The department also referred the respondent to a dialec-
tical behavioral therapist recommended by the Yale
program in September, 2019. Although the mother
attended an intake session and her first appointment,
she failed to attend her second appointment and told
the department that she was not interested in dialectical
behavioral therapy. The department also referred the
respondent for medication assessment and manage-
ment to the Cornell Scott Hill Health Center, but she
failed to attend the intake appointment on August 19,
2019.
   The court found that the respondent and the child’s
father ‘‘had an extensive history of domestic violence
leading to the issuance of multiple protective orders
with the [respondent] listed as the protected person.’’
In light of that history, the department referred the
respondent to Family Centered Services for domestic
violence services. The social worker from Family Cen-
tered Services reported that the respondent had partici-
pated in four sessions of a domestic violence program,
but she was ‘‘not . . . able to report what was dis-
cussed or what she had learned’’ and was ‘‘inconsistent
in her focus during sessions, as she was often on the
telephone.’’ The court found that three additional
domestic violence incidents with the child’s father
occurred in February, 2019.
   The department also referred the respondent for
supervised visits and parenting classes. The respondent
completed the Therapeutic Family Time program with
R Kids in July or August, 2018. The clinician from R
Kids noted that the respondent did well with the child
in visits but that she needed further mental health treat-
ment. The clinician reported that the respondent was
unable to appreciate what she did wrong in the July,
2018 roadside tantrum incident with the department’s
social worker. In October, 2018, Jewish Family Services
performed a reunification assessment, which included
supervised visits, conferences with the respondent’s
other providers, and a recommendation regarding
reunification. Although the supervised visits ordinarily
would include parent coaching, the respondent refused
to engage in parent coaching, stating that she did not
need any parenting advice or support. The clinician did
not recommend reunification. The clinician reported,
inter alia, that the respondent ‘‘did not understand why
domestic violence was an issue nor did she understand
safety concerns for [the child] as a result of the signifi-
cant continuing domestic violence . . . .’’ The respon-
dent’s treatment and service providers, including
Forbes and clinicians from Family Centered Services
and R Kids, ‘‘expressed hesitation regarding reunifica-
tion because of the [respondent’s] emotional volatility,
which had not been addressed in therapy or by medi-
cation.’’5
   The court concluded: ‘‘Based [on] the foregoing, this
court finds that [the department] has made reasonable
efforts to reunite the [respondent] with [the child]. In
addition, the court finds that the [respondent] is unable
or unwilling to benefit from those efforts. . . . [The
department] provided the [respondent] with timely,
necessary, and appropriate referrals and services. The
[respondent] either did not engage in the services that
were offered to her or when she did engage in treatment
she did not benefit from those services as set forth in
detail [herein].’’
   The respondent appeals from the judgment terminat-
ing her parental rights on the sole ground that the court
erred in finding that the department had made reason-
able efforts at reunification. Specifically, she argues
that, although ‘‘[t]he department’s plan was to engage
[her] in [dialectical behavioral] therapy in order for
[her] to heal from the trauma she experienced as a child
and the trauma of the domestic violence she endured
from [the child’s] father,’’ the department ‘‘failed to
inform her that she should have been engaged in [dialec-
tical behavioral] therapy.’’ She maintains that ‘‘[i]t is an
injustice for the department to fail to inform [her] that
she should have engaged in [dialectical behavioral ther-
apy] and then prevail on [its] termination of parental
rights case.’’
   The commissioner argues that the respondent’s
appeal should be dismissed as moot because she failed
to challenge the court’s finding that she was unable or
unwilling to benefit from the department’s reunification
efforts. Thus, the commissioner maintains that there is
no relief this court can afford the respondent. We agree
with the commissioner that the respondent’s appeal is
moot because there is no practical relief this court can
afford to her on appeal.
  ‘‘Mootness raises the issue of a court’s subject matter
jurisdiction and is therefore appropriately considered
even when not raised by one of the parties. . . . Moot-
ness is a question of justiciability that must be deter-
mined as a threshold matter because it implicates [a]
court’s subject matter jurisdiction . . . . We begin
with the four part test for justiciability . . . . Because
courts are established to resolve actual controversies,
before a claimed controversy is entitled to a resolution
on the merits it must be justiciable. Justiciability
requires (1) that there be an actual controversy between
or among the parties to the dispute . . . (2) that the
interests of the parties be adverse . . . (3) that the
matter in controversy be capable of being adjudicated
by judicial power . . . and (4) that the determination
of the controversy will result in practical relief to the
complainant. . . . [I]t is not the province of appellate
courts to decide moot questions, disconnected from the
granting of actual relief or from the determination of
which no practical relief can follow. . . . In determin-
ing mootness, the dispositive question is whether a suc-
cessful appeal would benefit the plaintiff or defendant
in any way.’’ (Citations omitted; emphasis omitted;
internal quotation marks omitted.) In re Jorden R., 293
Conn. 539, 555–56, 979 A.2d 469 (2009).
  ‘‘Section 17a-112 (j) (1) requires a trial court to find
by clear and convincing evidence that the department
made reasonable efforts to reunify a parent and child
unless it finds instead that the parent is unable or
unwilling to benefit from such efforts. In other words,
either finding, standing alone, provides an independent
basis for satisfying § 17a-112 (j) (1).’’ (Emphasis in origi-
nal; internal quotation marks omitted.) In re Natalia
M., 190 Conn. App. 583, 588, 210 A.3d 682, cert. denied,
332 Conn. 912, 211 A.3d 71 (2019); see also In re Jorden
R., supra, 293 Conn. 556.
   In the present case, the court found that the depart-
ment had made reasonable efforts to reunify the respon-
dent with the child and that the respondent was unable
or unwilling to benefit from reunification efforts. In
other words, it found that both alternatives set forth in
§ 17a-112 (j) (1) had been satisfied. Because the respon-
dent challenges on appeal only one of the two separate
and independent bases for the court’s determination
that the requirements of § 17a-112 (j) (1) had been satis-
fied, this court can afford the respondent no relief. See
In re Natalia M., supra, 190 Conn. App. 588 (appeal
dismissed as moot where trial court found both alterna-
tives set forth in § 17a-112 (j) (1) had been satisfied
and respondent challenged on appeal only one of
two bases).
   The appeal is dismissed.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** December 1, 2020, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     The child’s father, Nigel C., consented to the termination of his parental
rights and has not appealed from that judgment. We refer in this opinion
to the respondent mother as the respondent.
   2
     The attorney for the child has adopted the brief of the petitioner, the
Commissioner of Children and Families.
   3
     The court also denied the respondent’s motion to transfer guardianship.
   4
     The respondent also refused to be assessed for medication as recom-
mended by a psychological evaluation performed in May, 2018.
   5
     The court also found that the department offered the respondent sub-
stance abuse treatment and housing assistance. Specifically, the court found
that the respondent had tested positive for marijuana both when she was
admitted to Middlesex Hospital in March, 2019, and throughout her engage-
ment with the Yale program. The respondent refused the department’s
request that she attend substance abuse treatment and stated that she
planned to obtain a medical marijuana card, but she never obtained it.
   The court also found that the department had provided financial assistance
to the respondent to help pay her rent on two occasions. The respondent,
however, owed $2100 in back rent and, following her noncompliance with
a court-ordered repayment plan, was evicted. In February, 2019, the depart-
ment made a referral to supportive housing, but she was found ineligible
on the basis of the pending eviction, noncompliance with mental health
treatment, and continued incidences of domestic violence.